department of the treasury internal_revenue_service washington d c date number release date gl-806225-99 uilc memorandum for southern california district_counsel laguna niguel from mitchel s hyman acting senior technical reviewer branch general litigation subject request for field_service_advice regarding offer-in- compromise in bankruptcy this memorandum responds to your memorandum dated date this document is not to be cited as precedent issues your memorandum asks the following questions what kind of a claim should the internal_revenue_service service file in a chapter bankruptcy case when the tax_liabilities have been compromised in a pre-petition offer_in_compromise oic is the answer to the aforesaid question any different if the bankruptcy is filed under chapter or should the language in the oic form_656 be changed to better protect the service’s interests conclusions you also ask whether the service should reconsider its position that it will not consider oics from taxpayers in bankruptcy in light of in re 240_br_689 bankr s d w v and in re chapman bankr lexi sec_1091 u s tax cas cch pbig_number a f t r 2d s d w v date because this question is beyond the facts of the case at issue in this advisory we will not address it in this memorandum however we are currently working with collection and the department of justice on this matter and will inform you when we have reached a resolution gl-806225-99 when a taxpayer with an accepted but uncompleted oic files a chapter petition the service has a tax claim for the entire underlying liability unless the debtor assumes the oic in the plan the service should therefore file a protective claim for the underlying tax_liabilities to protect the service’s interests in the event that the debtor fails to assume the oic in the plan the answer is generally the same in chapter and chapter cases in chapter cases the debtor cannot assume the oic contract so the service’s claim will not be a protective claim we do not recommend any change to the language of form_656 background your request for advice asks for a post-review of a case in which debtors with accepted offers in compromise filed a chapter petition debtors were husband and wife the husband had entered into a compromise for one tax_year but had not paid the principal due under the oic agreement the taxes compromised under this agreement are general unsecured claims in the bankruptcy case though the oic was in default for nonpayment the service had not terminated the agreement as of the petition date the debtors had also jointly entered into another compromise for other tax years and had paid the full amount of the principal due they had not however paid interest on the compromised amount as provided for in the oic form though the amount of interest due was small the taxes compromised under this agreement are entitled to secured claim status the service also had not terminated this agreement as of the petition date the service filed a proof_of_claim with the bankruptcy court for the full amount of the unpaid tax_liabilities notwithstanding the accepted oics the amount of the service’s claim entitled to full payment in a chapter case as a secured claim greatly exceeded the amounts due under the oics the debtors filed an objection to the service’s claim arguing that the tax_liabilities had been compromised and paid even though the husband’s offer remained unpaid the objection to claim was resolved through a stipulation in the bankruptcy court whereby the debtors would pay an amount approximately equal to the unpaid principal and interest due under the oics through their chapter plan as a priority tax claim the stipulation required the debtors remain in compliance with the internal_revenue_code as was required under the oic agreements the settlement also provided that any default on the payment or tax compliance provisions of the settlement agreement would result in reinstatement of the full gl-806225-99 unpaid tax_liability including penalties and interest which could be collected administratively without any further action to have the automatic_stay lifted discussion i what kind of a claim should the service file in a chapter bankruptcy case when the tax_liabilities have been compromised in a pre-petition offer_in_compromise a the service’s claim in the chapter bankruptcy case and the bankruptcy code’s treatment of the executory contracts in your memorandum you state that a bankruptcy court will most likely conclude that an oic agreement in full compliance as of the date a bankruptcy petition was filed is an executory_contract therefore you conclude the irs would have a general claim under the contract as opposed to a priority tax claim in the bankruptcy case and the service’s proof_of_claim should reflect the balance of the compromised amount we agree that an uncompleted oic is an executory_contract see black’s law dictionary 6th ed in the context of bankruptcy code an executory_contract is a contract under which the obligation s of both bankrupt and the other party to contract are so far unperformed that failure of either to complete performance would constitute a material breach excusing performance of either see also collier on bankruptcy 15th ed when an oic agreement has not been completed performance remains due on both sides the taxpayer has to comply with the payment and compliance provisions of the contract after which the service must remove any_tax liens abate the tax_liability and refrain from further collection however the conclusion that the service has a claim under a contract which has not been breached is problematic generally a party to a contract under which the debtor’s performance is prospective does not have a right to payment and therefore a claim until such time as the contract is repudiated or breached we instead conclude that the service has a tax claim entitled to general priority or secured status as the case may for the full amount of the unpaid liabilities rather than a general claim for the balance due under the contract a taxpayer’ sec_2 your conclusion that the service has a contract claim as opposed to a tax claim was based upon previous advice from this office_memorandum to director of operations dated date in that memo we advised that until such time as the oic form_656 is modified to provide that the filing of a petition in bankruptcy will result in the termination of the oic the service should file a proof_of_claim for the amount due gl-806225-99 obligation to pay income taxes arises out of the internal_revenue_code not the oic and is therefore a tax_liability courts have repeatedly recognized an oic as a contract see eg 372_f2d_352 3rd cir 303_f2d_1 5th cir in spite of this fact courts have rejected arguments that the compromise amount is a new contractual liability for many years the service argued that the amounts agreed upon in a compromise represented a contractual liability in lieu of the underlying taxes these disputes about the nature of the unpaid liability arose when taxpayers who had compromised liabilities attempted to claim interest deductions for the amount_paid which they believed had gone to pay the interest portion of the total debt in i t 1947_1_cb_15 the service took the position that no part of the payment made on a lump sum oic could be considered a payment of income_tax penalties or interest but are payments made on a contract in lieu of the tax_liability in cases where the facts were in all material respects identical to the discussed in the ruling courts generally accepted the ruling see 5_fsupp_916 s d n y 8_tc_228 however where the service sought to deny deductions based on the substituted contractual obligation theory in cases where payments exceeded the underlying principal tax courts rejected the theory finding that payments in compromise should be deductible to the extent of the deductibility of the liability to which they were applied see eg 41_tc_557 138_fsupp_870 ct_cl as the court in lustig pointed out and the service later acknowledged courts upholding the service’s position did so not because they adopted the service’s characterization of the liability as contractual but because the amount of interest included in the payment had lost its identity f_supp pincite see also 39_tc_602 27_bta_160 the substituted contract liability theory was finally rejected for all types of cases in 52_tc_420 and 53_tc_275 supplemental opinion acq 1973_3_cb_3 the case which led the service to reconsider its prior position on the nature of compromised liabilities in robbins the court held that because the agreement applied payments to the underlying tax_liability and other portions of the agreement plainly contemplated that the liability under the oic and also file a motion under bankruptcy rule for a determination as to whether the oic agreement is an executory_contract although this specific language was not added to form_656 other language was added that clarified that the service will continue to have a tax_claim_in_bankruptcy and that the underlying tax_liabilities will not be abated until the terms of the oic have been completed this language is discussed infra gl-806225-99 would survive it could not be said that the parties to the contract contemplated the construction urged by the service id pincite because the payments were tax_payments and the agreement was silent as to their application to specific liabilities the court found that the normal irs procedure for application of payments should be used to determine what portion of payments was applied to interest and was therefore deductible id pincite in response to robbins the service reconsidered and abandoned the substituted contractual liability theory in revrul_73_304 1973_2_cb_42 the service ruled that payments made on an oic would be applied just as any other tax payment unless the agreement provided otherwise thus a deduction for interest would be permitted to the extent allowed by sec_163 for that portion of the compromise payment that was applied to interest the language in the present version of oic form_656 reflects that the taxpayer with an accepted oic remains liable for the underlying tax and that payments made on the oic are tax_payments form_656 rev date paragraph j provides that the taxpayer remains responsible for the full amount of the tax_liability and the service will not remove the original amount of the tax_liability from its records unless and until the taxpayer has met all the terms and conditions of the offer paragraph k of form_656 provides that the tax being compromised remains a tax_liability until the taxpayer meets all the terms and conditions of this offer and if the taxpayer files bankruptcy before the terms and conditions of the offer are completed any claim the irs files in bankruptcy proceedings will be a tax claim the oic forms used in the present case also contained such provisions thus the underlying tax_liability still existed when the taxpayers filed bankruptcy and the service was entitled to file a claim for the underlying tax_liability while we conclude that it is clear that the an oic does not convert the service’s claim from a tax claim to a contract claim the more difficult issue to be resolved is whether the service’s claim in bankruptcy should be for the entire underlying unpaid tax_liability or for unpaid amount under the oic because the service is entitled to collect the full amount of the unpaid underlying tax_liabilities if the oic is breached we conclude that the proof_of_claim should list the full unpaid underlying tax_liability the debtor however can choose to assume the oic as an executory_contract in the plan in which case there will be no breach and the full tax_liabilities will not be payable under the plan the following is an explanation of the applicable executory_contract provisions of the bankruptcy code the bankruptcy trustee may accept an executory_contract and render it a post-petition contract of the estate or may reject it and render the contract breached b c a g debtors in chapter we see no reason why a chapter trustee rather than the debtor would ever wish to assume an oic contract we also do not believe that a trustee could assume an oic contract without the service’s consent see footnote gl-806225-99 and cases can also assume executory contracts in their plans subject_to b c b b b if the contract is rejected by the trustee it is deemed to have been breached immediately before the date of the filing of the petition b c g the breach gives rise to a claim which is deemed to have arisen before the date of the filing of the petition b c g g in chapter debtors may also chose to cure any default and maintain any payments on secured or unsecured claims on which the last payments are due after the date on which the final payment under the plan is due b c b such claims are nondischargeable b c a thus if a debtor expressly assumes an oic in the debtor’s chapter plan the oic should be treated as not breached and the tax claim payable pursuant to the service’s proof_of_claim should be the amount due under the oic this is because having assumed the oic as an executory_contract the debtor has agreed to pay in full the remaining obligation under the oic and the service accordingly must honor the oic by accepting such payment as satisfying the tax_liability if however the oic is not expressly assumed in the plan the oic should be considered breached and the amount payable pursuant to the service’s proof_of_claim should be the full tax_liability listed in the claim based on the foregoing we conclude that in chapter cases where payments have not been completed under a pre-petition oic the service should file a proof_of_claim reflecting the full amount of the unpaid tax_liabilities a note should be added to the proof_of_claim to reflect that it is being filed as a protective claim in the event that the debtor does not assume the oic as an executory_contract in the plan the service should then object to the chapter plan if it does not either expressly assume the oic or provide for full payment of the service’s priority and secured tax claims as provided for in bankruptcy code a and a and any payment on its general unsecured claim that it may be entitled to in the case in this way the service will be honoring the oic while protecting its rights should the debtor chose not to assume the oic the debtor will have a choice based on an evaluation of what is in the debtor’s best interests to either assume the oic or be liable for the full underlying tax_liability section a also provides that a debtor in possession in a chapter case has the right of a trustee to assume or reject an executory_contract the service should also be paid pursuant to the full tax_liability listed on the proof_of_claim as a pre-petition claim if the oic is assumed in the chapter plan but the case is subsequently converted to chapter see b c c d sec_502 and our explanation of the service’s claim in a chapter case infra gl-806225-99 in the present case we conclude that the service properly filed a proof_of_claim for the entire underlying unpaid tax_liability although consistent with our advice in this memorandum we believe that such proofs of claim in the future should be labeled as protective claims should the oic not be assumed in the plan pursuant to the stipulation in this case the debtors effectively assumed both oics by agreeing to pay the amounts remaining due under the oics this result is consistent with our conclusions in this memorandum b what if the taxpayer is in default on the petition date but the service has not terminated the oic your memorandum also asks about situations where a taxpayer is in default under the terms of the oic at the time the bankruptcy petition was filed but the service had not yet sent a default letter terminating the oic we agree with your conclusion that the service will continue to be bound by the oic terminating the oic once the bankruptcy case has commenced could be considered a violation the automatic_stay as it is an act to collect the pre-petition tax_liability see sec_362 further the bankruptcy code provides that an executory_contract in default can be assumed as long as the default is promptly cured b c b this implies that the service remains bound by the oic for purposes of the bankruptcy case until it is rejected of course if the oic has been terminated before the bankruptcy case is commenced there is no contract for the trustee or the debtor to assume c what if all payments have been made under the oic but the debtor is still subject_to the future tax compliance provision on the petition date our analysis has thus far assumed that the courts will find that uncompleted oics are executory though we have found no case law on this point we are confident in asserting the executory nature of uncompleted oics when payments were not completed under the oic as we have said performance remains due on both sides the taxpayer must comply with all terms of the oic and thereafter the service must abate the compromised tax_liability payment of the agreed amount is if an accepted oic is to be defaulted the service prepares a default letter signed by the appropriate_official declaring that the oic is in default and terminated i r m and exhibit section b provides that if there has been a default in an executory_contract the trustee may not assume the contract unless the default is cured or adequate assurance is provided that it promptly will be cured and adequate assurance of future performance is provided a debtor’s assumption of an executory_contract is also subject_to the provisions of see b c a b b b gl-806225-99 clearly a material term that renders the contract executory however it is less clear whether courts would be willing to consider an oic contract executory when a taxpayer has completed payments under the oic but remains responsible under the future tax compliance provisions of the oic the present version of the oic form_656 rev date paragraph d provides that the taxpayer agrees to comply with all provisions of the internal_revenue_code relating to the filing of returns and paying the required taxes for years or until the offered amount plus accrued interest is paid in full whichever is longer the oic agreements in the present case also contained such a provision a court would have to decide whether this provision is a material term of the contract that renders the taxpayer’s performance executory we believe that the future compliance provisions are material to the contract rendering the contract executory even though all payments have been made one of the primary purposes of the oic program and therefore the oic contract is to allow delinquent taxpayers who could not otherwise comply with the tax laws to pay what they can afford to pay and come back into compliance with the federal tax system thus a material part of the bargain for the service is that the taxpayer remain in compliance with the internal_revenue_code however as a practical matter we do not recommend filing a proof_of_claim in these cases assuming the future tax compliance provisions have not been breached and the oic terminated prior to bankruptcy such a proof_of_claim would be in essence a contingent claim which a bankruptcy court would probably estimate to be zero if after confirmation the taxpayer fails to comply with the future compliance provision by failing to file post-petition tax returns or paying post- petition tax_liabilities the service could use the normal remedies available to the service during a chapter plan that is the service could file a claim for the post-petition liability or seek conversion or dismissal of the bankruptcy case ii is the answer to the aforesaid question any different if the bankruptcy is filed under chapter or our advice as to the preparation of the proof_of_claim in a chapter case would be generally the same in a chapter case in a chapter case there is no mechanism whereby a debtor could assume an executory_contract see b c recall that a debtor’s ability to assume an executory in their plan was provided for by chapter specific provisions in the reorganization chapters it is also unlikely that a chapter trustee could or would assume an oic contract thus notwithstanding a we do not believe trustees can assume oic contracts we believe that the future compliance provision of the oic contract renders gl-806225-99 oic contracts in chapter cases will typically be deemed to have been rejected on the 60th day after the order for relief b c d rejection will result in a breach of the oic contract that is deemed to have occurred immediately before the filing of the petition b c g as in chapter cases a claim for the unpaid tax_liabilities resulting from the rejection and breach is treated as a pre-petition claim b c sec_502 accordingly the service should file a proof_of_claim for the full amount of the unpaid underlying tax_liabilities and the claim should be treated in the bankruptcy case as if the oic never existed however we see no reason why the service should not still honor the oic if the taxpayer has not otherwise defaulted any amounts collected pursuant to the proof_of_claim could be applied against the balance due under the oic this would protect the interests of both the service and the debtor iii should the language in the oic form_656 be changed to better protect the service’s interests your memorandum also asks whether language should be included in the oic contract form_656 providing that the filing of bankruptcy case prior to fulfillment of all the terms of the contract would terminate the contract and reinstate the full unpaid tax_liability you are concerned that absent such language the service could not file a proof_of_claim for the entire unpaid tax_liability however any such language would not be enforceable pursuant to e b which provides that an executory_contract cannot be terminated based upon a provision in the contract that is conditioned upon the commencement of a bankruptcy case in any case we believe such language is not necessary in light of our conclusion that the service can file a proof_of_claim for the entire underlying tax_liability if you have any further questions please call the attorney assigned to this matter at the contract unassignable under contract law because performance could only be accepted from the taxpayer see restatement of the law second contracts sec_318 such contracts cannot be assumed by the trustee under the bankruptcy code without the service’s consent b c e a we also do not believe that a bankruptcy trustee would want to assume an executory oic contract as there is no value to the estate in the right to assume the taxpayer’s tax_liabilities while a trustee may conceivably consider accepting an oic contract and paying it to increase the payout to other creditors we believe this runs counter to the trustee’s duty to maximize the value of the estate for the benefit of all creditors a possible exception could be a chapter trustee seeking to reorganize the debtor gl-806225-99 cc assistant regional_counsel gl western region
